1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9    ALDO MARONES,                                     Case No. 3:18-cv-00447-MMD-WGC

10                                     Petitioner,                    ORDER
             v.
11
     STATE OF NEVADA, et al.,
12
                                   Respondents.
13

14           Petitioner’s motion for a copy of the docket sheet (ECF No. 20) is granted. The

15   Clerk of Court is accordingly directed to send Petitioner a copy of the docket sheet in this

16   case.

17           DATED THIS 15th day of April 2019.

18

19                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
